OPINION OF THE COURT
Murphy, P. J.
At the original trial, defendant was convicted of manslaughter in the first degree (Penal Law, § 125.20). On May 20, 1982, this court reversed and ordered a new trial (86 AD2d 465). Judge Fuchsberg denied the motion for leave to appeal on July 9, 1982 (57 NY2d 678). In the interim, the case had been assigned to Part 80. On July 12, 1982, the defendant posted bail in the sum of $50,000 and he was *78released. On an adjourned date, September 9, 1982, a one-month adjournment was granted to October 12, 1982 upon the consent of both parties.
Because the Assistant District Attorney (ADA) on this matter was engaged in the trial of another case, adjournments were granted on October 12, 13, 14, 18 and 19. On the last date, the trial court stated there would be no further adjournments granted. The court stressed that, if the prosecution was not ready to proceed on October 20, it would consider an appropriate application by defense counsel and act accordingly.
On October 20, the ADA informed the trial court that he was still engaged in the other trial. He also informed the court that the prosecutor was not ready since (i) the investigating detective had retired, (ii) a principal witness had moved to California, and (iii) two other witnesses could not be located. Nonetheless, the trial court granted the defense motion to dismiss on the ground that the prosecution was not ready to proceed.
It should be emphasized that the motion to dismiss was not granted upon the ground that defendant was denied a speedy-trial (CPL 30.20, 30.30). Likewise, the motion was not granted in the furtherance of justice (CPL 210.40). The motion was apparently granted on the distinct ground that the case was not prosecuted within a reasonable period of time. A dismissal for failure to prosecute has no statutory premise found in CPL 210.20. It is based upon the actual or implied abandonment of a case by the prosecution. (People v Morgan, 90 Misc 2d 416, 418, affd 72 AD2d 552.) Essentially, a dismissal is granted upon the power of a trial court to control its own calendar. (People v Cangiano, 40 AD2d 528.)
The prosecution attempts to seek review of the order of dismissal by direct appeal or, alternatively, by a CPLR article 78 proceeding in the nature of mandamus. Since “failure to prosecute” is an additional ground for seeking the dismissal of an indictment, it shall also be held governable by CPL 210.20, although not mentioned in that statute. Hence, the order of dismissal is reviewable by direct appeal under CPL 450.20. In light of the fact that *79this grievance may be redressed by the regular appeal process, this article 78 proceeding is an improper vehicle for review. (Matter of Hogan v Court of Gen. Sessions of County of N. Y., 296 NY 1, 8-9.) In any event, the article 78 proceeding becomes academic once the matter is resolved by direct appeal.
The present motion to dismiss was made orally by defense counsel. The ADA pointed out that the motion was governed by CPL 210.45 (subd 1), and thus, should have been made in writing and upon reasonable notice to the People. Despite this objection, the trial court granted the oral motion. Reversal is warranted for the fundamental reason that the defendant failed to comply with the strictures of CPL 210.45 (subd 1). (People v Ryan, 42 AD2d 869.)
Even if the merits of the oral motion are considered, the result is the same. This case involves a murder that occurred on May 16,1978. The first trial commenced on May 3, 1979. Therefore, it is understandable that many of the witnesses were not immediately available for the second trial scheduled for the fall of 1982. Moreover, the ADA assigned to this matter was actively engaged in a lengthy trial on the date of the dismissal. There was no necessity to rush this case to trial because the defendant was incarcerated; the defendant was free on bail. It should be further stressed that defendant did not demonstrate that he would be prejudiced in any way by additional adjournments in this matter.
As was previously mentioned, a trial court has inherent power to control its calendar. (People v Cangiano, supra.) However, a trial court must be very wary that administrative pressures relating to calendar movement do not unduly influence it in the exercise of its sound discretion. In the circumstances of this proceeding, the trial court abused its discretion in forcing the ADA to trial in an unreasonably short period of time after this most serious matter had been remanded for retrial.
For the reasons stated, the order of the Supreme Court, New York County (Katz, J.), entered October 20, 1982, should be reversed, on the law and ’ the facts, and the indictment should be reinstated. The article 78 proceeding should be dismissed as academic, without costs.